DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions.
This action is in response to the filing of 5/21/2021.

Information Disclosure Statement Filed After Prosecution Has Been Closed

The information disclosure statements (IDS) submitted on 05/21/2021 was filed after the mailing date of the Notice of Allowance on 04/14/2021. The submission is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner. 

                                          Claim Status

Claim(s) 21-23, 26-30, 32, 34 and 37 are currently pending.


                                             Allowable Subject Matter

Claim(s) 21-23, 26-30, 32, 34 and 37 are allowed.

Examiner’s Statement of Reason for Allowance

The Information Disclosure Statements submitted on 05/21/2021 have been considered by the Examiner and no new issues are raised. Therefore, it is believed that claim(s) 21-23, 26-30, 32, 34 and 37 are still in condition for allowance.
 
No reason for allowance is needed as the record is clear in light of applicant's Remarks filed on 05/21/2021. See MPEP 1302.14(1):



Any comments considered necessary by applicant must be submitted no later    
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
    9.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

		Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

		If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

		Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 217-9197.  If you would like assistance from a USPTO Customer Service 
Representative or access to the automated information system, call 1-(800) 786-
9199 (IN USA or CANADA) or 1-(571) 272-1000.
/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        5/25/2021